 

 

EXHIBIT 10.31

 

NEITHER THIS 6% Secured Convertible Promissory Note (THE “NOTE”) NOR THE
SECURITIES ISSUABLE IN CONNECTION WITH THIS NOTE have BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY STATE.
Neither THIS NOTE nor THE SECURITIES ISSUABLE IN CONNECTION WITH this note MAY
BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS OR DELIVERY TO TORCHLIGHT ENERGY RESOURCES,
INC. OF AN OPINION OF LEGAL COUNSEL SATISFACTORY TO TORCHLIGHT ENERGY RESOURCES,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR ANY APPLICABLE
STATE SECURITIES LAWS.

 

6% Secured Convertible Promissory Note
OF
TORCHLIGHT ENERGY RESOURCES, INC.

 

NOTE NO. ________ September 18, 2020    

FOR VALUE RECEIVED, TORCHLIGHT ENERGY RESOURCES, INC., a Nevada corporation with
its principal office located at 5700 Plano Parkway, Ste. 3600, Plano, Texas
75093 (the “Company” or “Debtor”), unconditionally promises to pay to McCabe
Petroleum Corporation whose address is 500 W Texas Ave, Ste. 890, Midland, Texas
79702, or the registered assignee, upon presentation of this 6% Secured
Convertible Promissory Note (the “Note”) by the registered holder hereof (the
“Registered Holder” or “Holder”) at the office of the Company, the principal
amount of $1,500,000 (“Principal Amount”), together with the accrued and unpaid
interest thereon and other sums as hereinafter provided, subject to the terms
and conditions as set forth below. The effective date of execution and issuance
of this Note is September 18, 2020 (“Original Issue Date”).

 

1.        Schedule for Payment of Principal and Interest. The Principal Amount
outstanding hereunder, along with all accrued and unpaid interest shall be paid
in one lump sum payment on or before May 10, 2021 (the “Maturity Date”). All
interest on the Principal Amount outstanding hereunder shall be payable at the
rate of 6% per annum and shall be due and payable on the Maturity Date. Accrual
of interest on the outstanding Principal Amount, shall commence on the date of
receipt of funds by the Company and shall continue until payment in full of the
outstanding Principal Amount has been made hereunder. The principal and interest
so payable will be paid to the person whose name is registered on the records of
the Company regarding registration and transfers of this Note (the “Note
Register”).

 

2.        Payment. Payment of any sums due to the Holder under the terms of this
Note shall be made in United States Dollars by check or wire transfer at the
option of the Company. Payment shall be made at the address last appearing on
the Note Register of the Company as designated in writing by the Holder hereof
from time to time. If any payment hereunder would otherwise become due and
payable on a day on which commercial banks in Plano, Texas, are permitted or
required to be closed, such payment shall become due and payable on the next
succeeding day on which commercial banks in Plano, Texas, are not permitted or
required to be closed (“Business Day”) and, with respect to payments of
Principal Amount, interest thereon shall be payable at the then applicable rate
during such extension, if any. The forwarding of such funds shall constitute a
payment of outstanding principal and interest hereunder and shall satisfy and
discharge the liability for principal and interest on this Note to the extent of
the sum represented by such payment. Except as provided in Section 3 hereof,
this Note may not be prepaid without the prior written consent of the Holder.

6% Secured Convertible Promissory Note
Page 1 of 12

 

3.        Company’s Option to Redeem Note. On or after the Original Issue Date,
up to 100%, in whole or in part, of the outstanding Principal Amount of the
Note, plus any accrued and unpaid interest, will be subject to redemption at the
option of the Company. Additionally, the Company shall pay the Holder all unpaid
interest on the portion of the Principal Amount redeemed that would have been
earned from the Redemption Payment Date (as defined below) through the Maturity
Date. Any amount of the Note subject to redemption, as set forth herein (the
“Redemption Amount”), may be redeemed by the Company at any time and from time
to time, upon not less than 10 nor more than 30 days notice to the Holder. The
Company shall deliver to the Holder a written Notice of Redemption (the “Notice
of Redemption”) specifying the date for the redemption (the “Redemption Payment
Date”), which date shall be at least 10 but not more than 30 days after the date
of the Notice of Redemption (the “Redemption Period”). A Notice of Redemption
shall not be effective with respect to any portion of this Note for which the
Holder has previously delivered a Notice of Conversion (as defined in Section
4(b) below) or for conversions elected to be made by the Holder pursuant to
Section 4 during the Redemption Period. The Redemption Amount shall be
determined as if the Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount must be paid in good funds to the Holder.

 

4.        Conversion Rights.

 

(a)       Conversion. If (i) the Company and Meta (as defined in Section 21) do
not enter into a Definitive Agreement (as defined in Section 21) by the later of
October 15, 2020 or such later date that is agreed to by the Company and Meta in
writing, or (ii) the Company and Meta enter into a Definitive Agreement but the
Transaction (as defined in Section 21) is terminated prior to closing or
otherwise does not close by the Maturity Date of this Note, then at such time
and until the Maturity Date, the Holder of this Note will have the right, at the
Holder’s option, to convert up to $500,000 of the remaining Principal Amount,
plus all unpaid interest accrued under the Note (see Section 21(c)), into shares
of common stock, par value $.001 per share, of the Company (“Common Stock”). Any
such conversion under this paragraph will occur in the manner and in accordance
with Section 4(b) below (unless earlier paid or redeemed) at the conversion
price as set forth below in Section 4(c) (subject to adjustment as described
herein). The right to convert the Principal Amount or interest thereon of this
Note called for redemption will terminate at the close of business on the
Business Day prior to the Redemption Payment Date for such Note, unless the
Company subsequently fails to pay the applicable Redemption Amount. The shares
of Common Stock to be issued upon conversion under this Section 4 are
hereinafter referred to as the “Conversion Shares”.

 

(b)       Mechanics of Holder’s Conversion. In the event that the Holder elects
to convert any portion of this Note into Common Stock, the Holder shall give
notice of such election by delivering an executed and completed notice of
conversion (“Notice of Conversion”) to the Company. The Notice of Conversion
will provide a breakdown in reasonable detail of the Principal Amount and/or
accrued interest that is being converted and state the denominations in which
such Holder wishes the certificate or certificates for the Conversion Shares to
be issued. The Registered Holder must surrender this Note to the Company with
the Notice of Conversion, unless such Notice of Conversion is only for accrued
interest and no Principal Amount. On each Conversion Date (as hereinafter
defined) and in accordance with its Notice of Conversion, the Company shall make
the appropriate reduction to the Principal Amount and/or accrued interest as
entered in its records and shall provide written notice thereof to the Holder
within five (5) Business Days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Company in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”). Pursuant to the terms of the Notice of Conversion, the Company will
issue instructions to its transfer agent as soon as practicable thereafter, to
cause to be issued and delivered to the Holder certificates for the number of
full shares of Conversion Shares to which such Holder shall be entitled as
aforesaid and, if necessary, the Company shall cause to be issued and delivered
to the Holder a new promissory note representing any unconverted portion of this
Note. The Company shall not issue fractional Conversion Shares upon conversion,
and the number of Conversion Shares to be received by any Holder upon conversion
shall be rounded down to the next whole number. In the case of the exercise of
the conversion rights set forth herein the conversion privilege shall be deemed
to have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by the Company of
the Notice of Conversion. The Holder shall be treated for all purposes as the
record holder of the Conversion Shares, unless the Holder provides the Company
written instructions to the contrary.

6% Secured Convertible Promissory Note
Page 2 of 12

 

(c)       Conversion Price. The Conversion Price of the Common Stock into which
the Principal Amount, or the then outstanding interest due thereon, of this Note
is convertible shall be $0.375 per share (subject to adjustment as described
herein).

 

(d)       Adjustment Provisions. The Conversion Price and number and kind of
shares or other securities to be issued upon conversion pursuant to this Note
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:

 

(i)       Reclassification. In case of any reclassification, consolidation or
merger of the Company with or into another entity or any merger of another
entity with or into the Company, or in the case of any sale, transfer or
conveyance of all or substantially all of the assets of the Company (computed on
a consolidated basis), each Note then outstanding will, without the consent of
any Holder, become convertible only into the kind and amount of securities, cash
or other property receivable upon such reclassification, consolidation, merger,
sale, transfer or conveyance by a Holder of the number of shares of Common Stock
into which such Note was convertible immediately prior thereto, after giving
effect to any adjustment event.

 

(ii)     Stock Split, Dividend. If the number of shares of Common Stock
outstanding at any time after the date hereof is increased by a subdivision or
split of Common Stock, or by the declaration of a dividend on the Common Stock,
which dividend is wholly or partially in the form of additional shares of Common
Stock or any other securities of the Company, then immediately after the
effective date of such subdivision or split-up, or the record date with respect
to such dividend, as the case may be, the Conversion Price shall be
appropriately reduced so that the holder of this Note thereafter exchanged shall
be entitled to receive the percentage of shares of Common Stock which such
holder would have owned immediately following such action had this Note been
exchanged immediately prior thereto;

 

(iii)     Reverse Split. If the number of Common Stock outstanding at any time
after the date hereof is decreased by a combination of the outstanding Common
Stock or reverse split, then, immediately after the effective date of such
combination, the Conversion Price shall be appropriately increased so that the
holder of this Note thereafter exchanged shall be entitled to receive the
percentage of shares of Common Stock which such holder would have owned
immediately following such action had this Note been exchanged immediately prior
thereto.

6% Secured Convertible Promissory Note
Page 3 of 12

 

(e)       Issuance of New Note. Upon any partial conversion of this Note, a new
promissory note containing the same date and provisions of this Note shall be
issued by the Company to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid. The Holder shall not pay
any costs, fees or any other consideration to the Company for the production and
issuance of a new promissory note.

 

(f)        Reservation of Shares. The Company shall at all times reserve for
issuance and maintain available, out of its authorized but unissued Common
Stock, solely for the purpose of effecting the full conversion of the Note, the
full number of shares of Common Stock deliverable upon the conversion of the
Note from time to time outstanding. The Company shall from time to time (subject
to obtaining necessary director and stockholder action), in accordance with the
laws of the State of Nevada, increase the authorized number of shares of its
Common Stock if at any time the authorized number of shares of its Common Stock
remaining unissued shall not be sufficient to permit the conversion of the Note.

 

5.        Required Conversion. On or after the Original Issue Date, if the
Transaction (as defined in Section 21) closes, then 100% of the outstanding
Principal Amount of the Note will automatically convert immediately prior to
such closing. The Conversion Shares subject to such required conversion are
hereinafter referred to as the “Required Conversion Shares”.

 

At least 3 Business Days prior to the Transaction closing, the Company must
deliver to the Registered Holder a written notice of required conversion (the
“Notice of Required Conversion”). The Notice of Required Conversion will provide
the date of closing of the Transaction and a breakdown in reasonable detail of
the Principal Amount and interest that is being converted. The date of closing
of the Transaction is deemed the “Required Conversion Date,” on which date and
in accordance with its Notice of Required Conversion, the Company shall make the
appropriate reduction to the Principal Amount and interest as entered in its
records. The Registered Holder must surrender this Note to the Company within 1
Business Day of receipt of the Notice of Required Conversion. Pursuant to the
terms of the Notice of Required Conversion, the Company will issue instructions
to its transfer agent to cause to be issued and delivered to the Holder
certificates for the number of full shares of Required Conversion Shares to
which such Holder shall be entitled as aforesaid. The Company shall not issue
fractional Required Conversion Shares upon conversion, and the number of
Required Conversion Shares to be received by any Holder upon conversion shall be
rounded down to the next whole number. In the case of the required conversion
set forth herein, the conversion shall be deemed to have been effected and the
Required Conversion Shares issuable upon such conversion shall be deemed to have
been issued upon the Required Conversion Date. If the closing of the Transaction
does not occur (for any reason) after the Notice of Required Conversion is
delivered, the Company shall provide Holder notice of the cancellation of the
subject required conversion hereunder and will return the Note to the Holder as
soon as practicable, and the Holder will return the Required Conversion Shares
to the Company (if issued) as soon as practicable.

6% Secured Convertible Promissory Note
Page 4 of 12

 

6.        Representations and Warranties of the Company. The Company represents
and warrants to the Holder that:

 

(a)       Organization. The Company is validly existing and in good standing
under the laws of the state of Nevada and has the requisite power to own, lease
and operate its properties and to carry on its business as now being conducted.
The Company is duly qualified to do business and is in good standing in each
jurisdiction in which the character or location of the properties owned or
leased by the Company or the nature of the business conducted by the Company
makes such qualification necessary or advisable, except where the failure to do
so would not have a material adverse effect on the Company.

 

(b)       Power and Authority. The Company has the requisite power to execute,
deliver and perform this Note, and to consummate the transactions contemplated
hereby. The execution and delivery of this Note by the Company and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company. This Note has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company and is enforceable against the Company in
accordance with its terms except (i) that such enforcement may be subject to
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
and (ii) that the remedy of specific performance and injunctive and other forms
of equitable relief are subject to certain equitable defenses and to the
discretion of the court before which any proceedings therefor may be brought.

 

(c)       Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market is required to be obtained by the Company for the issuance
and sale of the Note and common stock as contemplated by this Note, except such
authorizations, approvals and consents that have been obtained.

 

7.        Events of Defaults and Remedies. The following are deemed to be an
event of default (“Event of Default”) hereunder: (i) the failure by the Company
to pay any installment of interest on this Note as and when due and payable and
the continuance of any such failure for 10 days; (ii) the failure by the Company
to pay all or any part of the principal on this Note when and as the same become
due and payable as set forth above, at maturity, by acceleration or otherwise;
(iii) the failure of the Company to perform any conversion of the Note required
under this Note and the continuance of any such failure for 10 days; (iv) the
failure by the Company to observe or perform any covenant or agreement contained
in this Note and the continuance of such failure for a period of 30 days after
the written notice is given to the Company; (v) the assignment by the Company
for the benefit of creditors, or an application by the Company to any tribunal
for the appointment of a trustee or receiver of a substantial part of the assets
of the Company, or the commencement of any proceedings relating to the Company
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debts, dissolution or other liquidation law of any jurisdiction; or the filing
of such application, or the commencement of any such proceedings against the
Company and an indication of consent by the Company to such proceedings, or the
appointment of such trustee or receiver, or an adjudication of the Company
bankrupt or insolvent, or approval of the petition in any such proceedings, and
such order remains in effect for 60 days; (vi) the declaration of an event of
default or default, occurring after the Original Issue Date, under any other
contract, agreement, debt or obligation of the Company with a monetary amount in
excess of $1,000,000; or (vii) the entry of a judgment against the Company,
which is not otherwise appealable, or for which all appeals have been exhausted
and for which the Company has not posted a bond to satisfy the amount of the
judgment in excess of $2,500,000.

6% Secured Convertible Promissory Note
Page 5 of 12

 

8.        The Holder’s Rights and Remedies upon the Occurrence of an Event of
Default. If any Event of Default occurs and is not otherwise cured, and the
Holder shall have provided written notice to the Company, that the full unpaid
principal amount of this Note, together with interest owing in respect thereof,
is immediately due and payable, time being of the essence, and said principal
sum shall bear interest from the date of the Event of Default at the rate per
annum 4% in excess of the applicable rate of interest provided in Section 1
(subject to Section 21(c) of this Note). Failure to exercise this option shall
not constitute a waiver of the right to exercise the same in the event of a
subsequent Event of Default. If the Note for which the then outstanding
principal amount, together with interest owing in respect thereof, shall have
been paid in accordance herewith, the Note shall promptly be surrendered to or
as directed by the Company.

 

9.        Limitation on Merger, Sale or Consolidation. The Company may not,
directly or indirectly, consolidate with or merge into another person or sell,
lease, convey or transfer all or substantially all of its assets (computed on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another person or group of affiliated persons, unless either
(i) in the case of a merger or consolidation, the Company is the surviving
entity or (ii) the resulting, surviving or transferee entity expressly assumes
by supplemental agreement all of the obligations of the Company in connection
with the Note. Upon any consolidation or merger or any transfer of all or
substantially all of the assets of the Company in accordance with the foregoing,
the successor entity formed by such consolidation or into which the Company is
merged or to which such transfer is made, shall succeed to, and be substituted
for, and may exercise every right and power of the Company under the Note with
the same effect as if such successor entity had been named therein as the
Company, and the Company will be released from its obligations under the Note,
except as to any obligations that arise from or as a result of such transaction.

 

10.       Listing of Registered Holder of Note. This Note will be registered as
to principal amount in the Holder’s name on the books of the Company at its
principal office in Plano, Texas (the “Note Register”), after which no transfer
hereof shall be valid unless made on the Company’s books at the office of the
Company, by the Holder hereof, in person, or by attorney duly authorized in
writing, and similarly noted hereon.

 

11.      Registered Holder Not Deemed a Stockholder. No Holder, as such, of this
Note shall be entitled to vote or receive dividends or be deemed the holder of
shares of the Company for any purpose, nor shall anything contained in this Note
be construed to confer upon the Holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise.

6% Secured Convertible Promissory Note
Page 6 of 12

 

12.       Waiver of Demand, Presentment, Etc. The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

 

13.       Attorney’s Fees. The Company agrees to pay all costs and expenses,
including without limitation reasonable attorney’s fees, which may be incurred
by the Holder in collecting any amount due under this Note.

 

14.       Enforceability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

15.       Intent to Comply with Usury Laws. In no event will the interest to be
paid on this Note exceed the maximum rate provided by law. It is the intent of
the parties to comply fully with the usury laws of the State of Texas;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note, in no event shall such Note require the payment or permit the
collection of interest (which term, for purposes hereof, shall include any
amount which, under Texas law, is deemed to be interest, whether or not such
amount is characterized by the parties as interest) in excess of the maximum
amount permitted by the laws of the State of Texas. If any excess of interest is
unintentionally contracted for, charged or received under this Note, or in the
event the maturity of the indebtedness evidenced by the Note is accelerated in
whole or in part, or in the event that all of part of the Principal Amount or
interest of this Note shall be prepaid, so that the amount of interest
contracted for, charged or received under this Note, on the amount of the
Principal Amount actually outstanding from time to time under this Note shall
exceed the maximum amount of interest permitted by the applicable usury laws,
then in any such event (i) the provisions of this paragraph shall govern and
control, (ii) neither the Company nor any other person or entity now or
hereafter liable for the payment thereof, shall be obligated to pay the amount
of such interest to the extent that it is in excess of the maximum amount of
interest permitted by such applicable usury laws, (iii) any such excess which
may have been collected shall be either applied as a credit against the then
unpaid principal amount thereof or refunded to the Company at the Holder’s
option, and (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful rate of interest allowed under the applicable usury laws
as now or hereafter construed by the courts having jurisdiction thereof. It is
further agreed that without limitation of the foregoing, all calculations of the
rate of interest contracted for, charged or received under the Note which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate of interest, shall be made, to the extent permitted by applicable laws, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Note evidenced thereby, all interest at any time
contracted for, charged or received from the Company or otherwise by the Holders
in connection with this Note.

6% Secured Convertible Promissory Note
Page 7 of 12

 

16.      Governing Law; Consent to Jurisdiction. This Note shall be governed by
and construed in accordance with the laws of the State of Texas without regard
to the conflict of laws provisions thereof. In any action between or among any
of the parties, whether rising out of this Note or otherwise, each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
federal and/or state courts located in Collin County, Texas.

 

17.      Amendment and Waiver. Any waiver or amendment hereto shall be in
writing signed by the Holder. No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other rights. The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law.

 

18.      Restrictions Against Transfer or Assignment. Neither this Note nor any
of the shares issuable in connection with this Note may be sold, transferred,
assigned, pledged, hypothecated or otherwise disposed of by the Registered
Holder hereof, in whole or in part, unless and until either (i) the Note or the
shares issuable in connection with the Note have been duly and effectively
registered for resale under the Securities Act of 1933, as amended, and under
any then applicable state securities laws; or (ii) the Registered Holder
delivers to the Company a written opinion acceptable to the Company’s counsel
that an exemption from such registration requirements is then available with
respect to any such proposed sale or disposition. Any transfer of this Note
otherwise permissible hereunder shall be made only at the principle office of
the Company upon surrender of this Note for cancellation and upon the payment of
any transfer tax or other government charge connected therewith, and upon any
such transfer a new Note will be issued to the transferee in exchange therefor.

 

19.      Entire Agreement; Headings. This Note constitutes the entire agreement
between the Holder and the Company pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations and
understandings, written or oral, of such parties. The headings are for reference
purposes only and shall not be used in construing or interpreting this Note.

 

20.      Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if in writing and delivered in person, or
sent by registered or certified mail (return receipt requested) or recognized
overnight delivery service, postage pre-paid, or sent by email addressed as
follows, or to such other address as such party may notify to the other parties
in writing:

 

(a)       If to the Company, to it at the following address:

 

5700 Plano Parkway, Ste. 3600
Plano, Texas 75093
Attn: John Brda, President
Email: john@torchlightenergy.com

 

(b)       If to Registered Holder, then to the address listed on the front of
this Note, unless changed, by notice in writing as provided for herein.

6% Secured Convertible Promissory Note
Page 8 of 12

 

A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the Business Day it is delivered, (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail and (iii) if sent by email, on the date sent.
If any notice or other communication is sent by email, the party providing such
notice shall, no later than the next business day after such emailed notice is
sent, send a written notice by registered or certified mail (return receipt
requested) or recognized overnight delivery service, postage pre-paid.

 

21.      Use of Proceeds and Security.

 

(a)       Business Combination Transaction. The Company and Metamaterial Inc.,
an Ontario business corporation (“Meta”), are presently negotiating a business
combination between the Company and Meta through a merger or other transaction
(the “Transaction”), which Transaction will be effected under the terms and
conditions of a definitive agreement between such parties (the “Definitive
Agreement”).

 

(b)       Use of Proceeds. In connection with the proposed Transaction, the
Company shall use the net proceeds from the funds received under this Note as
follows:

 

i.       The Company will lend $500,000 to Meta pursuant to an 8% Unsecured
Convertible Promissory Note (the “First Meta Note”);

 

ii.      The Company will retain and use $500,000 for general corporate
purposes, including without limitation, expenses incurred by the Company in
connection with the Transaction; and

 

iii.     The Company will deposit $500,000 into an escrow account, to be held in
escrow for the benefit of the Company. If the Company and Meta enter into a
Definitive Agreement by the later of October 15, 2020 or such later date that is
agreed to by the Company and Meta in writing, the $500,000 from this escrow
account will be released to the Company, and the Company will lend this $500,000
to Meta pursuant to another 8% Unsecured Convertible Promissory Note (the
“Second Meta Note”). If the Company and Meta do not enter into a Definitive
Agreement by the later of October 15, 2020 or such later date that is agreed to
by the Company and Meta in writing, the $500,000 from this escrow account will
be released to the Holder and deducted from the Principal Amount outstanding
under this Note.

6% Secured Convertible Promissory Note
Page 9 of 12

 

(c)       Security. This Note is secured by the Company’s pledge of the First
Meta Note and the Second Meta Note (if issued). If the Company and Meta do not
enter into a Definitive Agreement by the later of October 15, 2020 or such later
date that is agreed to by the Company and Meta in writing, then promptly after
that date, the Company will assign to the Holder of this Note the First Meta
Note in full repayment and discharge of $500,000 of the Principal Amount of this
Note, and the remaining $500,000 of the Principal Amount, plus all unpaid
interest accrued under the Note, will remain subject to this Note. If a
Definitive Agreement is entered into by the later of October 15, 2020 or such
later date that is agreed to by the Company and Meta in writing, but the
Transaction is terminated prior to closing or otherwise does not close by the
Maturity Date of this Note, then the Company will assign to the Holder of this
Note both the First Meta Note and Second Meta Note in full repayment and
discharge of $1,000,000 of the Principal Amount of this Note, and the remaining
$500,000 of the Principal Amount, plus all unpaid interest accrued under the
Note, will remain subject to this Note.

 

22.      Survival. The representations, warranties, obligations and covenants of
the Company shall survive execution of this Note.

 

IN WITNESS WHEREOF, Torchlight Energy Resources, Inc. has caused this Note to be
duly executed in its corporate name by the manual signature of its
President/CEO.

 

  TORCHLIGHT ENERGY RESOURCES, INC.       By:  /s/ John Brda      John Brda,
President/CEO

6% Secured Convertible Promissory Note
Page 10 of 12

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal and/or interest under the 6%
Secured Convertible Promissory Note due May 10, 2021 of Torchlight Energy
Resources, Inc., a Nevada corporation (the “Company”), into shares of common
stock, $0.001 par value per share, (the “Common Stock”) of the Company,
according to the conditions hereof, as of the date written below. No fee will be
charged to the Holder for any conversion.

 

Conversion Calculations:

 

  Date to Effect Conversion:           Principal Amount of 6% Secured
Convertible Promissory Note to be Converted:           Interest Amount of 6%
Secured Convertible Promissory   Note to be Converted:           Number of
Shares of Common Stock to be Issued:    

 

           If Holder is a Natural Person:   If Holder is an Entity:       Print
Name:     Print Name of Entity:         Signature:     Signature:         Print
Name (if joint investment):     Print Name of Signatory:                 
Signature:     Title:         Telephone No.     Telephone No.         E-mail
Address:     E-mail Address:               Street Address   Street Address      
City, State, Zip   City, State, Zip      

6% Secured Convertible Promissory Note
Page 11 of 12

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, ________________ hereby sells, assigns and transfers to each
assignee set forth below all of the rights of the undersigned under the attached
6% Secured Convertible Promissory Note (the “Note”) with respect to the
principal amount of the Note (plus interest thereon) covered thereby as set
forth opposite the name of such assignee:

 

    Principal Amount of Name of Assignee Address Note Assigned

 

If the total principal amount of the Note shall not be assigned, the undersigned
requests that a new Note evidencing the balance of the principal amount due and
owing on the Note not so assigned be issued in the name of and delivered to the
undersigned.

 

Dated:      Name of Holder (Print):                            (Signature of
Holder)

6% Secured Convertible Promissory Note
Page 12 of 12

 

AMENDMENT TO PROMISSORY NOTE

 

THIS AMENDMENT TO PROMISSORY NOTE (“Amendment”) dated as of September 22, 2020,
is to become affixed to, modify and become a part of that certain 6% Secured
Convertible Promissory Note in the original principal sum of $1,500,000 dated as
of September 18, 2020 (“Original Issue Date”), and which promissory note (the
“Note”) was made and executed by Torchlight Energy Resources, Inc., a Nevada
corporation (the “Debtor”), and payable to the order of McCabe Petroleum
Corporation (the “Holder”), which Note is due and payable on May 10, 2021
(“Maturity Date”).

 

WHEREAS, of the Holder and Debtor desire to amend the Note; and

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

1.             The Note is amended and modified by amending section 4(a) of the
Note so that reference to “October 15, 2020” is changed to “November 2, 2020.”

 

2.             The Note is amended and modified by amending and restating in its
entirety the first paragraph of section 5 as follows:

 

“On or after the Original Issue Date, if the Transaction (as defined in Section
21) closes, then 100% of the outstanding Principal Amount of the Note, and all
accrued and unpaid interest thereon, will automatically convert immediately
prior to such closing, into shares of Common Stock at the Conversion Price. The
shares subject to such required conversion are hereinafter referred to as the
“Required Conversion Shares.””

 

3.             The Note is amended and modified by amending section 21(b)(iii)
of the Note so that references to “October 15, 2020” are changed to “November 2,
2020.”

 

4.             The Note is amended and modified by amending and restating in its
entirety section 21(c) as follows:

 

“Security. This Note is secured by the Company’s pledge of the First Meta Note
and the Second Meta Note (if issued). If the Company and Meta do not enter into
a Definitive Agreement by the later of November 2, 2020 or such later date that
is agreed to by the Company and Meta in writing, then promptly after that date,
the Company will assign to the Holder of this Note the First Meta Note in full
repayment and discharge from the Principal Amount of this Note an amount equal
to $500,000 plus all accrued and unpaid interest under the First Meta Note, and
the remaining $500,000 (less an amount equal to the accrued and unpaid interest
under the First Meta Note) of the Principal Amount, plus all unpaid interest
accrued under this Note, will remain subject to this Note. If a Definitive
Agreement is entered into by the later of November 2, 2020 or such later date
that is agreed to by the Company and Meta in writing, but the Transaction is
terminated prior to closing or otherwise does not close by the Maturity Date of
this Note, then the Company will assign to the Holder of this Note both the
First Meta Note and Second Meta Note in full repayment and discharge from the
Principal Amount of this Note an amount equal to $1,000,000 plus all accrued and
unpaid interest under the First Meta Note and Second Meta Note, and the
remaining $500,000 (less an amount equal to the accrued and unpaid interest
under the First Meta Note and Second Meta Note) of the Principal Amount, plus
all unpaid interest accrued under this Note, will remain subject to this Note.”

 

Amendment to Promissory Note – Page 1

 

 

5.             All terms and conditions of the Note shall, except as amended and
modified by this Amendment, will remain in full force and effect and all rights,
duties, obligations and responsibilities of the Debtor and the Holder shall be
governed and determined by the Note as the same has been amended and modified by
this Amendment.

 

6.             THIS AMENDMENT IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF
TEXAS.

 

7.             This Amendment shall be of no force and effect until receipt and
execution of it by the Debtor and the Holder. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
be deemed one instrument, by facsimile signature or by e-mail delivery of a
“.pdf” format data file signature of any of the parties, each of which shall be
deemed an original for all purposes.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Amendment to the Note as of the date first written above.

 

  DEBTOR:       TORCHLIGHT ENERGY RESOURCES, INC.       By:  /s/ John Brda      
John Brda, President/CEO   HOLDER:       MCCABE PETROLEUM CORPORATION       By:
/s/ Greg McCabe     Printed Name: Greg McCabe     Title: President          

Amendment to Promissory Note – Page 2

 